Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Procedural Posture: Non-Final Action

	This is a reissue application fled on 12/18/2018 of US patent 9,534,248 Issued on Jan.
03, 2017.

	Final rejection was mailed on 11/15/2021.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

For reissue applications filed on or after September 26, 2012, ail references to 33 U.S.C. 25) and 37 CFR 1.272, F475, and 3.73 are to the current provisions. 

All previous rejections not reiterated in this office action are withdrawn. The rejection of claims 5, 22, 30, 36, 44, 47, 53, 64, 70 and 77 under USC 251 for lack of defect in the original patent is withdrawn since the amended (5/16/2022) claims 5 and 30 are linking claims.
Status of Claims and claim Interpretation
Claims 1-4 were originally present in the issued the `248 patent.  
Claims 5 and 30 are amended; new claims 126-129 are added; and claims 22, 47-77, 118-121 and 124-125 are canceled by the amendment filed on 5/16/2022.
Claims 1-5, 8, 17, 19-20, 24-36, 39, 41-44, 46, 122, 123 and 126-129 are currently pending in this reissue application.
Independent clams 1, 2, 5, 30 recite a composition, independent claim 3 recites a method of detecting a tumor cell.
The representative independent claim 1 is reiterated below:
1. (Original) A recombinant nucleic acid comprising the nucleic acid sequence of SEQ ID NO: 1.


During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
The issued claims 1-4 in the `248 patent are limited to recombinant nucleic acid comprising the nucleic acid sequence of SEQ ID NO: 11. 
The `248 patent describes a minicircle vector is defined as “a small double stranded circular DNA molecule that provided for persistent, high level expression of a sequence of interest that is present in the vector.” (col. 10, 35-39), and further describes that the minicircle vectors differ from bacterial plasmid vectors by lacking an origin of replication, and lack of drug selection markers commonly found in bacterial plasmids (col. 10, lines 57-59).
Independent claims 5, 30 recite a “nucleic acid encoding a secretable agent” and the secretable agent is “a luminescent reporter.”
The `248 patent specification does not define a “secretable agent” or a secretable “luminescent reporter.” The specification discloses the polypeptide can be “secreted embryonic alkaline phosphatase” (SEAP) (col. 2:52-54; col.19:13-36), minicircle vector construct comprising SEAP operably linked to the tumor specific promoter pSurvivin in SEQ ID NO: 1 shown in Figure 13 (col. 17:60-67; col.19:37-38). 
The `248 patent specification discloses that SEAP is measured in both medium and plasma using the Great EscApe SEAP chemiluminescence assay kit 2.0 (Clonetech) (Example 6).
The specification discloses that the nucleic acid sequence operably linked to tumor specific promoter may encode a polypeptide useful for modulating the proliferation or metabolic activity of a recipient tumor cell for purpose of reducing or eliminating the targeted tumor cell from the subject human or non-human animal (col 17, lines 19-26) and lists several therapeutically effective polypeptides (co. 17, lines 27-39). 

Recapture
Claims 5, 8, 17, 19-20, 28-36, 39, 41-44, 46, 122-123 and 126-127 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. 
The record of the application 14/480,861 for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. 
According to the three-step analysis in MPEP 1412.02. II – 
Step 1. The reissue application contains claim(s) that are broader than the issued patent claims. 
	In this reissue application the newly added claims 5, 8, 17, 19-20, 24-36, 39, 41-44, 46, 122, 123 and 126-127 are broader and no longer require “recombinant nucleic acid minicircle comprising the nucleic acid sequence of SEQ ID NO: 1” as in the original claims 1-4 of the `248 patent. Additionally, applicants in the reissue declaration stated that this is a broadening reissue (see reissue declaration filed on 10/1/2021).
Step 2. The broader aspect of claims 5, 8, 17, 19-20, 28-36, 39, 41-44, 46, 122-123 and 126-127 relate to the surrendered subject matter.
During the prosecution of the application 14/480,861, claims 1-4 and 6 were rejected over the prior art (see 11/30/2015 non-final action, final action 5/20/1/2016 and advisory action).
The rejected claim 1 – “a recombinant nucleic acid minicircle vector comprising a nucleotide sequence operably linked to a tumor-specific gene expression promoter and expressible at a level greater by a recipient tumor cell than a non-tumor cell.”
	In view of the art rejections in the Non-final office action, Applicants canceled claims 1 and 3 and amended claims 2, 4 and 6 (see 2/24/2016 response). The amended claims 2, 4 and 6 were rejected over prior art (see 5/20/2016 Final office action). Applicants in the 8/17/2016 after final response - canceled the rejected claims, which do not recite the limitation “minicircle comprising the nucleic acid sequence of SEQ ID NO: 1” and made claim 7 as independent claim. Applicants asserted that the amended claim 72 is in condition for allowance. Applicants further amended the withdrawn claim 11, and method claims 13 and 14 to include the limitation “a recombinant nucleic acid minicircle comprising the nucleic acid sequence of SEQ ID NO: 1” and asserted that the claims are in condition for allowance (8/17/2016 response and 8/26/2016 Interview summary attached to Notice of Allowance). 
Claim 7 was eventually issued as claim 1 in the `248 patent.
Accordingly, Applicants canceled the rejected claims 1-4 and 6 reciting a recombinant nucleic acid minicircle3 vector in the `861 application. Only the claims, which include the recombinant nucleic acid comprising the nucleic acid sequence of SEQ ID NO: 14 were allowed. Additionally, the withdrawn composition claim 11, method claims 13-14 including the allowable claim limitations are rejoined with the elected allowable product claims.
In this reissue application new claims 5, 8, 17, 19-20, 28-36, 39, 41-44, 46, 122-123 and 126-127, which lack the limitation “the nucleic acid sequence of SEQ ID NO: 1”  (surrender generating limitation) are considered as broadened claims. The prosecution history of the application (14/480,861) for the `248 patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. 
Step 3.  Further the reissue claims 5, 8, 17, 19-20, 28-36, 39, 41-44, 46, 122-123 and 126-127 were not materially narrowed in other respects such that the recapture rule was avoided.
	The nucleic acid sequence of SEQ ID NO: 1 (the nucleic acid sequence of the minicircle vector construct MC-pSurv-SEAP-WPRE-SV40PolyA) is the surrender generating limitation (SGL), which has been completely eliminated from new claims and these claims were not materially narrowed the SGL in other aspects. Thus recapture rule bars claims 5, 8, 17, 19-20, 28-36, 39, 41-44, 46, 122-123 and 126-127.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 44 depends from independent claim 30 and recites that the “secretable agent” is luminescent.  Since claim 30 recites “secretable agent is a luminescent reporter”, claim 44 depending from claim 30 fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 5, 8, 17, 19, 20, 24, 25, 28, 29, 30-36, 39, 41-44, 46, 122, 123 and 126-129 are rejected under 35 U.S.C. 103 as being unpatentable over Darquet, Tannous and Bao.
Darquet teaches that minicircles are new supercoiled DNA for non-viral gene transfer, which have neither bacterial origin of replication nor antibody resistance gene (abstract, pages 209, 211). Darquet discloses new minicircles carrying the luciferase or β-galactosidase reporter gene under the control of strong human cytomegalovirus immediate early enhancer/promoter (CMV promoter) (pages 209-210, 216 Fig. 1). The CMV promoter drives expression of the nucleic acid sequence (reporter) in a tumor cell (diseased cell) (Fig.3 and left column in p. 211). 
Darquet fails to teach that the minicircle vectors comprise a secretable luminescent reporter protein as in the present claims 5 and 30. However, at the time of the invention it was well known that the secreted reporters are important tools for detection, quantification and non-invasive monitoring of different biological processes in animals. Tannous, and Bao in the same field of endeavor teach the use of secretable luminescent reporter for monitoring biological processes in vivo. Tannous teaches assays using secreted reporters SEAP and Gaussia luciferase (Gluc). Tannous teaches that the secreted reporters can be quantified in the cell-free conditioned medium, avoiding the need for cell lysis (right column in page 582). Tannous teaches that secreted placental (embryonic) alkaline phosphatase (SEAP) is a traditional serum marker for monitoring in vivo processes, and SEAP is heat stable and is not affected by the serum (right column in page 582). Tannous teaches that Gluc is naturally secreted, stable, and is over 1,000 fold more sensitive than the commonly used luciferase, and is 20,000 fold more sensitive than SEAP in cultured mammalian cells, and the Gluc signal is detected in animals using in vivo bioluminescence (Abstract and right column in page 582). Tannous further teaches plasmid or viral vectors expressing the Gluc or SEAP (page 583). Bao teaches cancer specific promoter survivin was used to drive transcription of SEAP in cancer cells (abstract). Bao teaches the secreted alkaline phosphatase (SEAP) expression vector under control of the survivin promoter (pSRVN-SEAP) (see “vector construction” in page 523). 
Thus, it would have been obvious to one of ordinary skill in the art to substitute the luciferase reporter taught in the minicircle vectors of Darquet with the secreted reporters Gluc or SEAP, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. A person of ordinary skill in the art would have been motivated to use the known Gluc or SEAP (secretable luminescent reporters) in the minicircle vectors of Darquet since Tannous teaches the advantages of using secreted reporters for in vivo monitoring tumor growth and to localize tumors, avoiding the need for cell lysis (page 2). Thus, in view of the teachings in the prior art, there would have been a reasonable expectation of success in obtaining minicircle vectors comprising a tumor specific promoter (i.e., survivin promoter) operably linked to a secretable luminescent reporter gene such as SEAP or Gluc. Thus, claims 5 and 30 are obvious in view of teachings in Darquet, Tannous and Bao.
Regarding the “expression promoter selectively drives expression of the nucleic acid sequence in a tumor cell” in claims 8, 33 – Darquet teaches reporter gene expression in tumor cell; Tannous teaches the expression of  Gluc or SEAP in tumor cells using CMV promoter; and Bao teaches the survivin promoter’s cancer specific expression of SEAP.
Regarding the “secretable agent” recited in claims 17, 19, 20, 32, 33, 39, 41 and 42, Tannous teaches that Gluc and SEAP are detectable in bodily fluids (abstract); Bao teaches that the SEAP activity in plasma was detected using SEAP assay (524- 528). 
Regarding the limitation “the expression promoter further encodes a therapeutic agent” in claim 24, Bao teaches that the expression vector comprising the survivin promoter (cancer-specific promoter) drives expression of therapeutic genes such as herpes simplex virus thymidine kinase (HSVtk). Thus, in view of teachings in Bao, it would have been obvious to a person skilled in the art at the time of the invention to include a therapeutically effective polypeptides with the minicircle vectors taught in Darquet, since Bao teaches that the survivin promoter drives therapeutic gene expression for cancer gene therapy. In view of the teachings in the prior art a person skilled in the art would have expected success in using the therapeutically effective polypeptides (enzymes) taught in Bao with the vectors of the Darquet in detecting and treating various cancers.
Bao teaches that the therapeutic polypeptide is HSVtk as in present claim 25.
Regarding “pharmaceutical carrier” of claims 28, 46, Darquet teaches that the composition comprising the CMV luc+minicircle or CMV β-galactosidase and NaCL solution (pharmaceutically acceptable carrier). Tannous teaches the cells expressing the reporter constructs in PBS (page 587). Bao teaches cultured transfectants (two SRVN-SEAP-NEO clones) were mixed with normal saline (a pharmaceutical acceptable carrier) (right column in page 523).
Regarding “eukaryotic cell” in claim 29, Darquet teaches the NIH3T3 cells (murine fibroblasts) and rabbit primary aortic smooth muscle cells were transfected using cationic lipid RPR120535 complexed with the minicircle vectors (page 211, Figure 4 a and b); Tannous teaches the vectors comprising Gluc/SEAP are introduced in human glioma cells (page 3) and in mice (page 4); Bao teaches that the SEAP levels were detected in all human cancer cell lines (right column in page 522) but not in normal adult mouse tissue.
Regarding the limitation “the gene expression promoter selectively drives expression of the nucleic acid sequence in a plurality types of diseased cells” in claims 31 and 34, Bao teaches that after transfection, the survivin promoter was more active in all cancer cell lines than in the normal ovarian surface epithelial cells or mouse 3T3 cells (Abstract). 
Regarding “promoter is configured to drive expression of the agent in a non-virally transduced tumor cell” recite in claim 35, both Darquet and Tannous teach that CMV promoter drives expression of the reporter gene in tumor cell; Bao teaches survivin promoter for expression of the SEAP in tumor cells.
Regarding the gene expression promoter in claim 36, Bao teaches the use of survivin promoter for expression of SEAP in tumor cells.
Regarding the “secretable agent is detectable by non-invasive imaging” as in claim 43, Tannous teaches detection of the expression of the Gluc reporter using bioluminescence imaging  (non-invasive imaging) (page 5).
Regarding the “secretable agent is secreted embryonic alkaline phosphatase (SEAP)” in claims 122 and 123, as discussed above both Tannous and Bao teach the use of SEAP as a secretable detecting agent in the expression vectors. 
Regarding the “circular vector” in claims 126 and 127, Darquet teaches minicircle vectors and advantages of use of the minicircle vectors.
Regarding “the composition further comprising a transfection agent” in claims 128 and 129, Darquet teaches a composition comprising cationic lipid RPR120535 (transfection agent) complexed with the minicircle vectors; Tannous teaches the use of transfection reagent such as lipofectamine 200 with the plasmid expressing the reporter; and  Bao teaches composition comprising the vector and  a transfection reagent (left column in page 523). It would have been obvious to combine a transfection reagent with non-viral vectors since the transfection reagent enable the transfer of the non-viral nucleic acid vector sequence into host cells. 
2.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Darquet, Tannous and Bao as applied to claims 5, 8, 17, 19, 20, 24, 25, 28, 29, 30-36, 39, 41-44, 46, 122, 123 and 126-129 above, and further in view of Szalay, and Harrington (Clinical Oncology 14:148-169. 2002).
Claims 24-27 recite that the composition further comprises a therapeutically effective polypeptide. The `248 patent specification discloses that known therapeutically effective polypeptides that convert prodrug to an effective therapeutic compositions are advantageous to use with the minicircle vectors of the invention. In the `248 patent the teachings of Harrington are incorporated by reference in its entirety (col. 17:27-39). 
The teachings of Darquet, Tannous and Bao are as discussed above. The combined teachings of Darquet, Tannous and Bao fail to teach the vectors further comprising a therapeutically effective polypeptide as in the present claims. However, it would have been obvious to a person skilled in the art at the time of the invention to include a nucleic acid sequence encoding a therapeutic polypeptides in the minicircle vectors directed to tumor cells and administer the composition to detect and treat various tumors. For example see Szalay and Harrington. 
Szalay discloses methods for killing or inhibiting growth or proliferation of cells involved in a disease by administering a nucleic acid encoding a chromophore producing enzyme to a subject using non-viral vectors, viral vectors or minicircle vectors. Szalay discloses that the nucleic acid encoding a chromophore producing enzyme can express one or more additional therapeutic gene products which are toxic or apoptotic proteins or siRNA (0395-0408). The therapeutic gene can act by directly killing the host cell, or by triggering apoptosis, or by converting a less active compound to a cytotoxic compound (0397). Thus, Szalay discloses a vector including minicircle vectors comprising a gene expression promoter operably linked to a nucleic acid encoding a detectable agent and a therapeutic agent. 
Harrington (incorporated by reference entirety in the present `248 patent at co.17:37-19) discloses gene-directed enzyme prodrug therapy (GDEPT) or suicide gene therapy, which involves the delivery of a gene that encodes an enzyme that converts a prodrug to a toxic agent within tumor cells (Fig 4, pages 154-156) and lists examples of GDEPT systems and the enzymes (the therapeutically effective polypeptides) which are in clinical trials (Table 3 and Table 4). Harrington teaches that the GDEPT systems employed RDAV (replication defective adenovirus) vectors to deliver a HSVtk transgene (page 155). In Table 3, the listed therapeutically effective polypeptides are HSVtk, cytosine deaminase, D2 diaphorase, nitroreductase, Guanine phosphoribosyl transferase, Purine nucleoside phosphorylase, Thymidine phosphorylase, Carboxylesterase, Folylpolyglutamyl synthetase, carboxypeptidase A1, carboxypeptidase G2, and cytochrome P-450. Table 4 lists clinical trials of gene-directed enzyme prodrug therapy for various cancers. Thus, in view of teachings in Szalay and Harrington, it would have been obvious to a person skilled in the art at the time of the invention to include a therapeutically effective polypeptides (enzymes) with the minicircle vectors taught in Darquet, since Szalay teaches delivery of therapeutically effective agents to tumor cells using minicircle vectors and Harrington teaches that GDEPT system is useful for cancer treatment and are in clinical trials. A person skilled in the art would have expected success in using the therapeutically effective polypeptides (enzymes) taught in Szalay or Harrington with the vectors of the Darquet in detecting and treating various cancers.

3.	Claims 5, 8, 17, 19, 20, 24, 28-36, 39, 41-44, 46, 122-123, 126-129 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US patent 7,897,380, Issued March 1, 2011), Darquet, Chen (2004), Chaudhuri, Warram, Tannous and Bao.
Kay and Darquet teach minicircle vectors, and Chaudhuri, Warram, Tannous and Bao are specific to secretable detecting agent - human embryonic alkaline phosphatase (SEAP) and Chen is specific to the use of tumor specific promoter survivin promoter, and Bao teaches the use of both survivin promoter and a secretable detectable agent SEAP. 
Kay discloses circular nucleic acid vectors (minicircle vectors) that provide for persistently high levels of protein expression and method of using the vectors for introduction of nucleic acid of interest into a target cell. The minicircle vectors are devoid of expression-silencing bacterial sequences (abstract, col. 4:56-65, col.7:29-32)). Kay teaches that the expression cassette in addition to the gene of interest includes promoters such as CMV promoter, hsp70 promoters, enhancers, termination and polyadenylation signal elements, splicing elements (col.6: 31-48, 54-62). The minicircle vector includes at least one transcriptionally active gene in combination with the expression regulatory elements required for expression of the gene in the intracellular environment of the target cell (col. 6, lines 31 -39, 45-62), and the transcriptionally active gene encodes a protein of therapeutic activity or a selectable marker (col.6, lines 64 to col.7 lines 18). Kay teaches that the vectors may carry a selectable marker “genes whose expression provides for the presence of a detectable product either directly or indirectly, e.g., β-galactosidase, GFP, and the like” (col.7:14-28). Kay teaches pharmaceutical compositions comprising the vectors and pharmaceutically acceptable carrier (col. 9:4-13). Kay further teaches that the vectors encode a protein that has therapeutic activity for the multicellular organism (col.6:63-col.7:13). Kay teaches the advantages of the minicircle vectors as compared to the plasmid vectors for gene transfer (col 17:25-67). The teachings of Darquet are as discussed above. 
The teachings of Kay and Darquet fail to teach the use of a secretable luminescent reporter. However, at the time of the invention the use of secretable reporters such SEAP and Gluc as detectable agent were well known in cancer diagnostic assays. For example see Chen, Chaudhuri, Warram, Tannous and Bao. Both Chaudhuri and Warram teach novel technology for in vivo early detection, identification, and monitoring of ovarian/breast cancer in live mice leading to a better treatment outcome. Chaudhuri teaches a diagnostic adenovirus vector comprising secreted human placental alkaline phosphatase (SEAP) gene and GFP under control of the CMV promoter provides a quick, minimally invasive test to determine the presence of ovarian cancer at its early stage, and location of the ovarian cancer (page 172, 178). The diagnostic vector is administered to mice and the expression of SEAP was detected in blood based screening assay, and the expression of GFP was detected by light based imaging (page 174, Fig. 2). Chaudhuri further teaches that SEAP levels in blood decreased and disappearance of GFP in adriamycin (anticancer drug) treated mice as compared to the untreated mice with tumor (page 176). Chaudhuri further teaches that this technology can be applicable to other diseases such as colorectal, esophageal, lung and gastrointestinal cancers and applicable for detection, diagnosis, and monitoring purposes in human patients. Warram is similar to Chaudhuri and discloses dual reporter adenoviral vector (Ad5/3-Idl-SEAP-Id1-mCherry) with cancer specific Id1 promoter driving expression of non- secreted embryonic alkaline phosphatase (SEAP) and a fluorescent imaging reporter (mCherry). Warram discloses that Id1 reporter was utilized in this breast cancer screening system due to the specific nature of Id1 expression in cancer, the correlation between expression and cancer phenotype, and the robust expression in the tumor vasculature (page 3) and further teaches that Id1 expression in the tumor vasculature of all cancers has been known in the art (page 11). 
Tannous teaches assays using secreted reporters SEAP and Gaussia luciferase (Gluc). Tannous teaches that the secreted reporters can be quantified in the cell-free conditioned medium, avoiding the need for cell lysis (right column in page 582). Tannous teaches that secreted placental (embryonic) alkaline phosphatase (SEAP) is a traditional serum marker for monitoring in vivo processes, and SEAP is heat stable and is not affected by the serum (right column in page 582). Tannous teaches that Gluc is naturally secreted, stable, and is over 1,000 fold more sensitive than the commonly used luciferase, and is 20,000 fold more sensitive than SEAP in cultured mammalian cells, and the Gluc signal is detected in animals using in vivo bioluminescence (Abstract and right column in page 582). Tannous further teaches plasmid or viral vectors expressing the Gluc or SEAP (page 583). Tannous teaches the use of transfection reagent such as lipofectamine 200 with the plasmid expressing the reporter.
Thus, in view of the teachings in Kay, Darquet and Warram, Chaudhuri, and Tannous, it would have been obvious to a person of ordinary skill in the art to use secretable detectable agent in the minicircle vectors since the use of SEAP/Gluc allows non-invasive screening of bodily fluids (blood and/or urine) for early cancer detection and further monitoring and treating cancer in human patients, and the minicircle vectors express high and persistent levels of the transgene products as compared to the plasmid vectors.
Chen teaches cancer specific activation of survivin promoter. Chen teaches that survivin is over expressed in common cancers such as lung, breast, colon, stomach, esophagus, pancreas, bladder, uterus, ovaries, skin, lymphoma and leukemia but not normal adult tissue (right col. in page 740, page 745). Chen teaches a transgene expression under the control of survivin promoter in lung cancer patients which reduced pulmonary toxicity and suggests that using survivin promoter in gene therapy may benefit patients with many kinds of cancer (page 745). Thus, it would have been obvious to a person of ordinary skill in the art to use tumor specific survivin promoter in minicircle vectors and use the vectors in the method of tumor detection since survivin promoter is expressed in many cancers but not in normal adult tissue.
Additionally, Bao teaches a recombinant nucleic acid plasmid vector comprising a nucleotide sequence encoding secreted alkaline phosphatase (SEAP) operably linked to a survivin tumor-specific promoter (page 523, Vector Construction; paragraph bridging pages 524-525). Bao teaches that the vector comprising the survivin promoter operably linked to the SEAP was injected in to human ovarian cancer, colon, breast, lung, uterus cell lines, and the tumor growth was monitored by measuring the levels of SEAP in plasma (abstract, page 525). In all cancer cell lines transfected with plasmid containing the survivin promoter (pSRVN-SEAP), SEAP expression was five-fold higher to about 400-fold higher (Fig 3, A, Table 1, page 525). SEAP activity in the culture medium or plasma was determined by chemiluminescence method (page 524). Bao teaches that the SEAP activity was detected in all the cancer cell lines transfected with a plasmid containing the survivin promoter (page 525, Table 1) and the survivin promoter can control gene expression regardless of tumor type (page 527). Bao teaches that the survivin promoter’s specificity and expression in many early-stage cancers makes it an excellent candidate for screening early cancers and would be useful for monitoring tumor initiation and progression in tumor prone transgenic animals (page 528). Bao teaches composition comprising the vector and  a transfection reagent (left column in page 523).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use tumor specific promoters known in the art operably linked to SEAP or Gluc (secretable luminescent reporter) in minicircle vectors taught by Kay and Darquet since the secretable luminescent reporter will be detected in non-invasive blood-based assay and tumor specific promoters, especially pSRVN and Id1 are expressed only in tumor cells but not in normal adult tissue. A person of ordinary skill in the art would have been motivated to use the known tumor specific promoter such as survivin promoter taught by Chen and Bao in the minicircle vectors taught by Darquet, Kay because Bao teaches that the survivin promoter’s specificity and expression in many early-stage cancers makes the survivin promoter an excellent candidate, and Chen teaches that survivin promoter is strongly activated in many cancer cell lines and but repressed in normal tissue and demonstrated the activation of survivin promoter is cancer specific. Further, it would have been obvious to use SEAP or Gluc as secretable luminescent reporter in the minicircle vectors of Kay and Darquet since Bao teaches SEAP activity was detected in all cancer types, and Chaudhuri, Warram, Tannous teach the advantages of SEAP/Gluc in non-invasive, blood based screening assay in early detection of cancer. Thus, in view of the teachings in the prior art, there would have been a reasonable expectation of success in obtaining minicircle vectors comprising a tumor specific promoter (i.e., survivin promoter) operably linked to a reporter gene such as SEAP or Gluc. Further, a person of ordinary skill in the art would have been motivated to use minicircle vectors taught by Darquet and Kay since Kay teaches the advantages of the minicircle vectors as compared to the plasmid vectors for gene transfer. A person skilled in the art would have been motivated to use survivin promoter and SEAP as a reporter in the minicircle vectors of Darquet and Kay since Bao teaches that the SEAP activity was detected in all the cancer cell lines transfected with a plasmid containing the survivin promoter and survivin promoter can control gene expression regardless of the tumor type, Chaudhuri, Warram and Tannous teach the advantages of non-invasive blood based cancer screening assay using SEAP/Gluc and Chen teaches that activation of the survivin promoter is cancer specific. Further, in view of the teachings in Chaudhuri, Warram, Tannous and Bao, it would have been obvious to a person skilled in the art to use SEAP as luminescent reporter to monitor the progression of tumor in the patient and modifying the therapeutic protocol based on the detection of the SEAP in the non-invasive blood based assay. 
4.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US patent 7,897,380), Darquet and Chen (2004), Chaudhuri, Warram and Bao as applied to claims 5, 8, 17, 19, 20, 28-36, 39, 41-44, 46, 122-123, 126-129 above, and further in view of Szalay, Harrington.
	Claims 25-27 recite that the composition further comprises a therapeutically effective polypeptide. The `248 patent specification teaches that known therapeutically effective polypeptides that convert prodrug to an effective therapeutic compositions are advantageous to use with the minicircle vectors of the invention. In the `248 patent the teachings of Harrington are incorporated by reference in its entirety (col. 17:27-39). 
The teachings of Kay, Darquet, Chen (2004), Warram and Bao are as described above. The combined teachings fail to teach vectors comprising a therapeutically effective polypeptide as in the present claims. However, it would have been obvious to a person skilled in the art at the time of the invention to include nucleic acid sequence encoding therapeutic polypeptides in the gene therapy vectors and administer the composition to treat various tumors. For example see Szalay and Harrington. 
Szalay discloses methods for killing or inhibiting growth or proliferation of cells involved in a disease by administering a nucleic acid encoding a chromophore producing enzyme to a subject using non-viral vectors, viral vectors or minicircle vectors. Szalay discloses that the nucleic acid encoding a chromophore producing enzyme can express one or more additional therapeutic gene products which are toxic or apoptotic proteins or siRNA (0395-0408). The therapeutic gene can act by directly killing the host cell, or by triggering apoptosis, or by converting a less active compound to a cytotoxic compound (0397). Thus, Szalay discloses a vector including minicircle vectors comprising a gene expression promoter operably linked to a nucleic acid encoding a detectable agent and a therapeutic agent and a method of treating cancer in a subject by administering the vector to the subject and further modifying a therapeutic protocol administered to the subject.  
Harrington in the same field of endeavor discloses gene-directed enzyme prodrug therapy (GDEPT) or suicide gene therapy, which involves the delivery of a gene that encodes an enzyme that converts a prodrug to a toxic agent within tumor cells (Fig 4, pages 154-156) and lists examples of GDEPT systems and the enzymes (the therapeutically effective polypeptides) which are in clinical trials (Table 3 and Table 4). Harrington teaches that the GDEPT systems employed RDAV (replication defective adenovirus) vectors to deliver a HSVtk transgene (page 155). In Table 3, the listed therapeutically effective polypeptides are HSVtk, cytosine deaminase, D2 diaphorase, nitroreductase, Guanine phosphoribosyl transferase, Purine nucleoside phosphorylase, Thymidine phosphorylase, Carboxylesterase, Folylpolyglutamyl synthetase, carboxypeptidase A1, carboxypeptidase G2, and cytochrome P-450. Table 4 lists clinical trials of gene-directed enzyme prodrug therapy for various cancers. Thus, in view of teachings in Szalay and Harrington, it would have been obvious to a person skilled in the art at the time of the invention to include the therapeutically effective polypeptides (enzymes) with the vectors taught in the Kay, Darquet, Chen (2004), Warram and Bao, since Szalay teaches delivery of therapeutically effective agents to tumor cells and that Harrington teaches that GDEPT system is useful for cancer treatment and are in clinical trials. A person skilled in the art would have expected success in using the therapeutically effective polypeptides (enzymes) taught in Szalay and Harrington with the vectors of the Kay, Darquet, Chen (2004), Warram and Bao in detecting and treating various cancers.
Response to the arguments 
Regarding the recapture rejection, Applicants state that they disagree that the nucleic acid sequence of SEQ ID NO: 1 is the surrender generating limitation (SGL) as asserted by the office. However, applicants have not provided any reasons for disagreeing that the nucleic acid sequence of SEQ ID NO: 1 is not the SGL. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the nucleic acid sequence of SEQ ID NO: 1 is not the surrender generating limitation (SGL) without specifically pointing out how the language of the reissue claims 5 and 30 include the SGL.
Applicants argue that new claims 5 and 30 (and their dependents) are materially narrowed in a different respect versus this claim as claims 5 and 30. Applicants arguments are not persuasive. The nucleic acid sequence of SEQ ID NO: 1 (the nucleic acid sequence of the minicircle vector) is the surrender generating limitation (SGL), which has been completely eliminated from new claims 5 and 30 and these claims were not materially narrowed with respect to the SGL in other aspects. In view of the `248 Patent specification disclosure - a non-viral vector which lacks an origin of replication is a minicircle vector (col. 4:24-26, 10:57-59). Thus, the proposed limitation “a non-viral vector selected from the group consisting of a non-replicating vector and a vector that lacks an origin of replication” is not considered to be a materially narrowing in other respects such that the recapture rule was avoided. As discussed in the recapture rejection – the SGL was completely eliminated from the reissue claims 5 and 30 and these claims did not materially narrow the SGL in other aspects. Applicants further argue that claims 126-127 include more narrow language “circular vector.” Applicants arguments are not persuasive since claims 126 and 127 do not include the SGL, and the limitation “circular vector” is not materially narrow limitation since the rejected claims in the `861 application recite a minicircle vector, which are circular vectors. Thus, recapture rule bars claims 5, 8, 17, 19-20, 28-36, 39, 41-44, 46, 122-123 and 126-127.
Conclusion
	Claims 1-4 are allowed. Claims 5, 8, 17, 19-20, 24-36, 39, 41-44, 46, 122, 123 and 126-129 are rejected.

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,534,248 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The nucleic acid sequence of SEQ ID NO: 1 shown in Fig. 13 is the sequence of a minicircle vector construct MC-pSurv-SEAP-WPRE-SV40PolyA shown in Figure 3. The nucleic acid sequence comprises a nucleic acid fragment encoding the secreted embryonic alkaline phosphatase (SEAP) operably linked to the tumor specific promoter pSurvivin (col. 17, lines 61-67).
        
        2 Claim 7 (amended). A recombinant nucleic acid minicircle comprising the nucleic acid sequence of SEQ ID NO: 1.
        3 The `248 patent teaches that the minicircle vectors lack an origin of replication (col. 10, lines 57-59).
        4 The nucleic acid sequence of SEQ ID NO: 1 is the sequence of a minicircle vector construct MC-pSurv-SEAP-WPRE-SV40PolyA.